Citation Nr: 0116729	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder on a direct service-incurrence basis, and as 
secondary to a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1965, as well as several unspecified periods of active duty 
for training (ACDUTRA).  In January 1997, the veteran and his 
wife testified at a hearing before a hearing officer at the 
RO.  This appeal arises from a May 1998 rating action which 
denied service connection for a cervical spine disorder as 
secondary to a service-connected low back disorder.

In his July 1998 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board of Veterans Appeals 
(Board) in Washington, D.C.  By letter of April 1999, the 
Board notified the veteran and his representative of a Board 
hearing that had been scheduled for him for a date in May.  
By letter of May 1999, the veteran canceled the Board 
hearing.  By decision of August 1999, the Board, in pertinent 
part, denied service connection for a cervical spine disorder 
as secondary to a service-connected low back disorder.

This case is currently before the Board pursuant to a late 
September 2000 Order of the U.S. Court of Appeals for 
Veterans Claims (Court) that vacated that portion of the 
August 1999 Board decision that denied service connection for 
a cervical spine disorder as secondary to a service-connected 
low back disorder, and remanded that issue to the Board for 
action consistent with instructions contained in a mid-
September 2000 Joint Motion for Partial Remand (Joint Motion) 
of the appellant and the VA General Counsel.


REMAND

By Order of late September 2000, the Court remanded the issue 
of direct service connection for a cervical spine disorder to 
the Board for action consistent with instructions contained 
in the mid-September 2000 Joint Motion.  In that Joint 
Motion, the parties stipulated that a remand was necessary 
because the Board in August 1999 failed to address the issue 
of direct service connection for a cervical spine disorder, 
even though it recognized favorable medical evidence in the 
claims folder that could support direct service connection.  
38 U.S.C.A. § 7104(d)(1) (West 1991); Myers v. Derwinski, 1 
Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. App. 324 
(1991); see also Schroeder v. West, 212 F. 3d 1265 (Fed. Cir. 
2000).

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligation of the VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supercedes the decision of the Court in Morton v. West,  12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. 6 November 2000) (per curiam Order), 
which had held that the VA cannot assist in the development 
of a claim that is not well-grounded.  This change in the law 
is applicable to all claims filed on and after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet adjudicated the 
issue of direct service connection for a cervical spine 
disorder and considered whether any additional notification 
or development action is required pursuant to the VCAA, it 
would be prejudicial to the appellant if the Board was to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This case is REMANDED to the RO for 
the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2. The RO should contact the appropriate 
national and state service departments 
and verify the specific dates of the 
veteran's ACDUTRA.  The RO should then 
ensure that all related service 
medical records have been obtained.  
All correspondence between the RO and 
the service departments, and all 
records obtained should be associated 
with the claims folder.

3. The RO should contact the veteran and 
request him to identify the names and 
addresses of, and the dates of 
treatment by, all providers of post-
service medical treatment and 
evaluation for a cervical spine 
disorder.  He should be requested to 
sign and submit appropriate forms 
authorizing the release to the VA of 
all medical records from non-VA 
providers.  Thereafter, the RO should 
contact all specified medical 
providers and obtain copies of all 
pertinent records.  All RO letters 
requesting the records sought, all 
responses from the providers, and all 
records obtained should be associated 
with the claims folder.

4.  After the above development has been 
completed, the RO should afford the 
veteran a special VA orthopedic 
examination to determine the nature 
and extent of all disorders of the 
cervical spine.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder and a 
copy of this Remand Order must be 
furnished to the examiner prior to the 
examination for review of the 
veteran's military and medical 
history, and the examiner must state 
for the record that such have been 
reviewed.  The examiner should render 
an opinion for the record as to (a) 
whether it is at least as likely as 
not that any currently-diagnosed 
cervical spine disorder either had its 
onset in service, or is caused by the 
veteran's service-connected low back 
disorder, and               (b) 
whether or not there have been 
incremental increases in any cervical 
spine disorder which represent 
additional disability resulting from 
aggravation by the service-connected 
low back disorder (see Allen v. Brown, 
7 Vet. App. 439 (1995)).  

5. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including verification of all periods 
of ACDUTRA, all notification and 
development required by the VCAA, and 
documentation of all requested medical 
opinions.  If any development is 
incomplete, appropriate corrective 
action should be undertaken.


6. Thereafter, the RO should adjudicate 
the issue of direct service connection 
for a cervical spine disorder in the 
first instance, and readjudicate the 
issue of secondary service connection 
for a cervical spine disorder, with 
particular attention to determining 
whether the veteran's service-
connected low back disorder aggravated 
his non-service-connected cervical 
spine disorder.  See Allen.  If direct 
service connection is denied, the 
veteran and his representative should 
be notified of the requirement to file 
a Notice of Disagreement (NOD) 
therewith if he wishes to appeal the 
denial.

7. If the veteran files a timely NOD with 
respect to the direct service 
connection issue, he and his 
representative should be furnished a 
Statement of the Case (SOC), and 
notified of the requirement to file a 
timely Substantive Appeal (SA) if he 
wishes to properly perfect the appeal.  
If the secondary service connection 
issue is denied, they should be 
furnished an appropriate Supplemental 
SOC with respect to that issue.  

If the veteran files a timely SA with respect to the direct 
service connection issue, or after the appropriate time 
period for filing a timely SA has expired, whichever is the 
case, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


